Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 6, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141867 & (47)(51)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  UNITED SERVICES AUTOMOBILE                                                                                Brian K. Zahra,
  ASSOCIATION,                                                                                                         Justices
            Plaintiff-Appellant,
  v                                                                  SC: 141867
                                                                     COA: 289579
                                                                     Washtenaw CC: 08-000397-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the June 22, 2010 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the June 22, 2010 judgment of the Court of Appeals and we REINSTATE the
  Washtenaw Circuit Court’s order of December 8, 2008, granting summary disposition to
  the defendant.

        We do not retain jurisdiction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 6, 2011                       _________________________________________
         p0330                                                                  Clerk